DAVID GAULTNEY, Justice,
dissenting.
I respectfully dissent from this Court’s ruling on issue three, the voir dire question. Kalati complains the trial court erred in denying him what he describes as the “right to ask a proper commitment question regarding pedophilia” during jury voir dire. He points to the following ruling:
[Defense Counsel]: Would anybody on the first row find it hard to give someone who has been diagnosed by an expert as a pedophile a fair trial?
[State]: Objection. It is a commitment question, Your Honor. Getting into a specific diagnosis now.
The Court: Sustained.
The Texas Supreme Court has given trial courts discretion in distinguishing questions that “test jurors’ possible verdicts based on case-specific relevant evidence” *442from those that explore “external biases and unfair prejudices.” Hyundai Motor Co. v. Vasquez, 189 S.W.3d 743, 760 (Tex.2006). When a question “isolates a single fact material to the case,” a trial judge may reason that “the question seeks to identify those jurors who agree that the one fact overcomes all others.” Id. at 756. Essentially, the question asks about the “strength of this evidence,” not about “any external bias or prejudice.” Id. The Supreme Court explained further in Vasquez:
The Texas- Constitution guarantees a trial by a fair and impartial jury, and our courts use voir dire to achieve that goal. Voir dire inquiries that explore external biases and unfair prejudices further the effort, but those that test jurors’ possible verdicts based on case-specific relevant evidence detract from it. The distinction between the two in some cases is a fine one. Thus, we vest trial judges with the discretion to decide whether an inquiry constitutes the former or the latter; as appellate courts, we should defer to their judgment.
Id. at -760 (footnote omitted). When the voir dire includes a preview of the evidence, “a trial court does not abuse its discretion in refusing to allow questions that seek to determine the weight to be given (or not to be given) a particular fact or set of relevant facts.” Id. at 753 (footnote omitted).
Kalati nevertheless argues this case presents the same issue the Texas Supreme Court decided in In re Commitment of Hill, 334 S.W.3d 226 (Tex.2011). The Supreme Court held in Hill that the trial court abused its discretion in preventing defense counsel from asking “whether potential jurors could be fair to a person they believed to be a homosexual.” Id. at 228. As the Court explained, “Litigants have the right to question potential jurors to discover biases and to properly use peremptory challenges.” Id. (citing Vasquez, 189 S.W.3d at 749-50). The right is ‘“constrained by reasonable trial court control.’ ” Id. at 228-29 (quoting Vasquez, 189 S.W.3d at 750). Unlike the line of questioning rejected by the trial court in Hill, the single question the trial court did not permit in this case isolated an expert’s diagnosis. The question was designed to identify the jurors who would give great weight to that diagnosis.
The Supreme Court has held that it is permissible to disclose “the evidence the jury will hear during the case[,]” because allowing the disclosures “increases the potential for discovering external biases, but inquiries to jurors after doing so should not spill over into attempts to preview the verdict based on the facts as represented to the jurors.” Vasquez, 189 S.W.3d at 755. The question presented here may have been viewed by the trial judge as an effort to preview the effect of the single fact of a diagnosis on the potential jurors; that was the State’s objection which the trial court sustained. The Supreme Court noted in Vasquez:
The emphasis of the question is not ameliorated by asking in it whether jurors could be fair and impartial.... [I]f an inquiry suggests that, to be “fair,” jurors must not decide the case based on a relevant fact, then a trial court reasonably could conclude that the question seeks a response that reveals nothing about a juror’s potential fairness, but instead attempts to guess about his potential verdict.
Id. at 757. The trial court could reason that the inquiry here suggested “that, to be ‘fair,’ jurors must not decide the cased based on” the expert’s diagnosis.
Kalati did not attempt to re-phrase the question to change its focus or explain to the trial court why he was entitled to ask the question, and did not ask to rephrase *443the question to eliminate the State’s “specific diagnosis” objection that the judge sustained. The trial judge did not block a line of questioning. The trial judge “reasonably could conclude that the question seeks a response that reveals nothing about a juror’s potential fairness, but instead attempts to guess about his potential verdict.” Id. at 757. The trial judge refused to allow a single question about an isolated fact based on a principled application of the Supreme Court’s reasoning in Vasquez. See id. at 760. That was his judgment to make. The standard of review is not de novo. We should not second-guess the reasonable exercise of a trial court’s discretion in controlling voir dire.